DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 5/23/2019 and 5/22/2020 have been entered and considered by the examiner.
Election/Restrictions
Applicant's election with traverse of Group I (claims 18-34) in the reply filed on 4/19/2021 is acknowledged.  The traversal is on the ground(s) that Groups I and II overlap in scope and that Groups I and II overlap in scope.  This is not found persuasive because Groups I, II, and III were restricted as subcombinations disclosed as usable together in a single combination. As can be seen for instance in MPEP § 806.05(d), subcombinations are restricable when the subcombinations do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable. As can be seen for instance in the side by side comparisons in Applicant’s arguments filed 4/19/2021, Groups I and II and Groups I and III overlap in that each group has an antenna array and obtains phase center location measurements. However, as can also be seen in Applicant’s side by side comparison, claim 18 uses obtained measurements to perform something different than claims 35 and 36. Claim 18 uses the phase center measurements to estimate the angle of arrival of the radio signal, whereas claims 35 and 36 use phase center measurements to determine electrical phase shift. Claim 18 thus does not have complete overlap in scope with claims 35 and 36. Such a difference is not an obvious variant, and therefore double patenting rejections would not be given for claim 18 in view of claims 35 or 36 and vice .
The requirement is still deemed proper and is therefore made FINAL.
Claims 35 and 36 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 4/19/2021.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 
Claims 18-34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 18, and 20 of U.S. Patent No. 10,333,633. Although the claims at issue are not identical, they are not patentably distinct from each other because they are anticipated by the independent claims of U.S. Patent No. 10,333,633. Please see the side by side comparison below of claim 18 of the instant application and claim 18 of U.S. Patent No. 10,333,633.
Claim 18 of the Instant Application.
Claim 18 of U.S. Patent No. 10,333,633
18. A radio transceiver device for estimating angle of arrival of a radio signal in a radio communications network, the radio transceiver device comprising: 
18. A radio transceiver device for estimating angle of arrival of a radio signal in a radio communications network, 
	an antenna array; and 
the radio transceiver device comprising an antenna array that is configured to shift between at least two phase center locations, 
	processing circuitry, the processing circuitry being configured to cause the radio transceiver device to: 
the radio transceiver device further comprising processing circuitry, the processing circuitry being configured to cause the radio transceiver device to: 
	obtain measurements of the radio signal as received by the antenna array using at least a first phase center location (p1) and a second 


	estimate the angle of arrival of the radio signal using the first and second measurements as obtained using the first and second phase center locations of the antenna array. 


	As can be seen by the above side by side comparison, claim 18 of U.S. Patent No. 10,333,633 contains a similar narrower limitation that corresponds to every step of claim 18 of the instant application. A similar analysis applies for the method and non-transitory computer readable medium claims 1 and 20 of U.S. Patent No. 10,333,633. Claim 18 of the instant application is thus anticipated by Regarding claims 19-34, the claims are rejected because they depend from rejected independent claim 18.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 18-20, 22-32, and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over GANG LI, et al., “Direction of Arrival Estimation in Time Modulated Linear Arrays With Unidirectional Phase Center motion”, IEEE Transactions on Antennas and Propagation, Vol. 58, No. 4, April 2010, 7 pages (Provided by Applicant, Gang Li hereinafter) in view of Athley et al. (US 2016/0308279, Athley hereinafter, provided by Applicant).	Regarding claim 18, Gang Li teaches a radio transceiver device for estimating angle of arrival of a radio signal in a radio communications network (With the Unidirectional Phase Center Motion (UPCM) scheme, beams at different sidebands in time modulated linear arrays (TMLAs) are capable of pointing at different directions and the corresponding received signals can be used to compose a received data space. Such arrays may be controlled by a high-speed RF switch, and the moving phase center technique can be implemented by high speed RF switches in the feed line of each element. A radio transceiver device may thus be reasonably interpreted as estimating angle of arrival of a radio signal; Gang Li; Pg. 105 last paragraph to Pg. 106 first paragraph; Pg. 1106, Chapter II), the radio transceiver device comprising: 	an antenna array (The device may be comprised of an antenna arary; Gang Li; Pg. 105 last paragraph to Pg. 106 first paragraph; Pg. 1106, Chapter II); and 	the radio transceiver device configured to: 	obtain measurements of the radio signal as received by the antenna array using at least a first phase center location (p1) and a second phase center location (p2), wherein p1 is different than p2 (Measurements of the received signals of the antenna array with different phase center locations (i.e., at least a first phase center location (p1) and a second phase center location (p2) may be obtained. As can be seen for instance in Chapter III, the total number of sidebands (including the center frequency) is 2Q + 1, where Q is a positive integer. Two different phase center locations may thus be reasonably interpreted as existing. Such measurements may thus be reasonably interpreted as being performed using at least a first phase center location (p1) and a second phase center location (p2), wherein p1 is different than p2; Gang Li; Pgs. 1106-1107, Chapter III); and 	estimate the angle of arrival of the radio signal using the obtained measurements (The measurements of the received signals of the antenna array with different phase center locations are used to estimate the direction of arrival (i.e., the angle of arrival); Gang Li; Pgs. 1106-1107, Chapter III).	However, Gang Li does not specifically disclose the radio signal in a radio communications network; and	the radio transceiver device further comprising processing circuitry.	Athley teaches the radio signal in a radio communications network (The invention relates to a node in a wireless communication system; Athley; Abstract; Fig.1; [0010]); and	the radio transceiver device further comprising processing circuitry (As can be seen in Figs. 2-3 and 6-9, the wireless node may be reasonably interpreted as comprising processing circuitry; Athley; Figs. 2-3 and 6-9; [0037]-[0042]).	Therefore it would have been obvious for one of ordinary skill in the art at the time of filing to utilize the teachings as in Athley with the teachings as in Gang Li. The motivation for doing so would have been to increase performance by increasing general performance as well as increasing the possibility of performing correct DOA estimations (Athley; [0023]).	Regarding claim 19, Gang Li and Athley teach the limitations of claim 18.	Athley further teaches the radio transceiver device is a radio access network (RAN) node (A node such as that depicted in Fig. 1 may be reasonably interpreted as a radio access network node; Athley; Fig. 1; [0036]).	Therefore it would have been obvious for one of ordinary skill in the art at the time of filing to utilize the teachings as in Athley with the teachings as in Gang Li. The motivation for doing so would have been to increase performance by increasing general performance as well as increasing the possibility of performing correct DOA estimations (Athley; [0023]).	Regarding claim 20, Gang Li and Athley teach the limitations of claim 18.(Wireless devices having an antenna array such as those discussed throughout Gang Li may be broadly reasonably interpreted as a user equipment (UE); Gang Li; Pgs. 1105-1107, Chapters I-III).	Regarding claim 22, Gang Li and Athley teach the limitations of claim 18.	Gang Li further teaches p1 and p2 are separated at least by half a wavelength of an operating frequency of the received radio signal (The antenna elements may have a half wavelength spacing; Gang Li; Pg. 1107, Chapter A).	Regarding claim 23, Gang Li and Athley teach the limitations of claim 18.	Gang Li further teaches the antenna array comprises antenna elements (As can be seen in at least Figs. 1-2, the antenna array may be comprised of antenna elements; Gang Li; Pg. 1106; Figs. 1-2), and wherein adjacent antenna elements are separated at least by half a wavelength of an operating frequency of the received radio signal (The antenna elements may have a half wavelength spacing; Gang Li; Pg. 1107, Chapter A).	Regarding claim 24, Gang Li and Athley teach the limitations of claim 18.	Gang Li further teaches the antenna array comprises a first set of antenna elements and a second set of antenna elements (As can be seen for instance in at least Figs. 1-2, the leftmost antenna elements are turned on for a time step as is shown in equation 1 (i.e., a first set of antenna elements), and then the next consecutive elements are turned on in the next time step (i.e., a second set of antenna elements); Gang Li; Pg. 1106; Figs. 1-2), 	when the radio signal is received by the antenna array using the first phase center location (p1) only the first set of the antenna elements is used to receive the radio signal (The leftmost antenna elements are turned on for a time step as is shown in equation 1 (i.e., a first set of antenna elements), and then the next consecutive elements are turned on in the next time step (i.e., a second set of antenna elements). The antenna array may thus be reasonably interpreted as only using the first set of the antenna elements to receive the radio signal using the first phase center location (p1); Gang Li; Pg. 1106; Figs. 1-2), 	when the radio signal is received by the antenna array using the second phase center location (p2) only the second set of the antenna elements is used to receive the radio signal (The leftmost antenna elements are turned on for a time step as is shown in equation 1 (i.e., a first set of antenna elements), and then the next consecutive elements are turned on in the next time step (i.e., a second set of antenna elements). The antenna array may thus be reasonably interpreted as only using the second set of the antenna elements to receive the radio signal using the second phase center location (p2); Gang Li; Pg. 1106; Figs. 1-2), and 	the second set of antenna elements is partly but not fully overlapping with the first set of antenna elements (As can be seen in at least Fig. 2, antenna elements used to measure different phase center locations overlap partly but not fully. The second set of antenna elements may thus be broadly reasonably interpreted as partly but not fully overlapping with the first set of antenna elements; Gang Li; Pg. 1106; Figs. 1-2).	Regarding claim 25, Gang Li and Athley teach the limitations of claim 18.	Gang Li further teaches the antenna array comprises antenna elements (As can be seen in at least Figs. 1-2, the antenna array may be comprised of antenna elements; Gang Li; Pg. 1106; Figs. 1-2), and 	the antenna array is configured to shift between the first phase center location and the second phase center location by selectively switching on and off at least one of the antenna elements (As can be seen in Fig. 2, each antenna element may be selectively switched on and off; Gang Li; Pg. 1106; Fig. 2).	Regarding claim 26, Gang Li and Athley teach the limitations of claim 25.	Gang Li further teaches at least one of the antenna elements is configured to be selectively (Antenna elements may be switched on/off using a switch; Gang Li; Pg. 1106; Fig. 2).	Regarding claim 27, Gang Li and Athley teach the limitations of claim 25.	Athley further teaches the antenna elements have two mutually orthogonal polarizations, and wherein both orthogonal polarizations are simultaneously switched on and off as the at least one of the antenna elements is selectively switched on and off (As can be seen in Fig. 7 and the accompanying description, antennas may have two mutually orthogonal polarizations that may be simultaneously switched on and off as at least one of the antenna elements is selectively switched on and off; Athley; Fig. 7; [0058]-[0061]).	Therefore it would have been obvious for one of ordinary skill in the art at the time of filing to utilize the teachings as in Athley with the teachings as in Gang Li. The motivation for doing so would have been to increase performance by increasing general performance as well as increasing the possibility of performing correct DOA estimations (Athley; [0023]).	Regarding claim 28, Gang Li and Athley teach the limitations of claim 18.	Gang Li further teaches the antenna array comprises antenna elements (As can be seen in at least Figs. 1-2, the antenna array may be comprised of antenna elements; Gang Li; Pg. 1106; Figs. 1-2), 	Athley further teaches the antenna array is configured to shift between the first phase center location and the second phase center location by selectively increasing and reducing gain of a low-noise amplifier of at least one of the antenna elements (For each antenna device pair, the first antenna ports are at least indirectly connected to at least one respective controllable power divider/combiner having a respective common port. Such increasing/reducing power may be reasonably interpreted as increasing/reducing gain of a low-noise amplifier. Antennas may thus be reasonably interpreted as being configured to shift between the at least two phase center locations by selectively increasing and reducing gain of a low-noise amplifier of at least one of the antenna elements; Athley; [0012], [0045]).	Therefore it would have been obvious for one of ordinary skill in the art at the time of filing to utilize the teachings as in Athley with the teachings as in Gang Li. The motivation for doing so would have been to increase performance by increasing general performance as well as increasing the possibility of performing correct DOA estimations (Athley; [0023]).	Regarding claim 29, Gang Li and Athley teach the limitations of claim 18.	Athley further teaches the antenna array is configured to simultaneously receive the radio signal in two mutually orthogonal polarizations (As can be seen in Fig. 7 and the accompanying description, antennas may receive radio signals simultaneously in two mutually orthogonal polarizations; Athley; Fig. 7; [0058]-[0061]).	Therefore it would have been obvious for one of ordinary skill in the art at the time of filing to utilize the teachings as in Athley with the teachings as in Gang Li. The motivation for doing so would have been to increase performance by increasing general performance as well as increasing the possibility of performing correct DOA estimations (Athley; [0023]).	Regarding claim 30, Gang Li and Athley teach the limitations of claim 29.	Gang Li further teaches one intermediate value of the angle of arrival is estimated for each of the two mutually orthogonal polarizations, and wherein the angle of arrival is estimated using a combination of the intermediate values (The use of at least two angles of arrival of two mutually orthogonal polarizations in order to calculate a single angle of arrival may be reasonably interpreted as comprising the estimation of one intermediate value of the angle of arrival for each of the two mutually orthogonal polarizations, wherein the angle of arrival is estimated using a combination of the intermediate values; Gang Li; Pgs. 1106-1107, Chapter III).	Regarding claim 31, Gang Li and Athley teach the limitations of claim 18.	Gang Li further teaches a first receive beam is used to receive the radio signal while the antenna (As can be seen for instance in at least the first paragraph of Chapter I, the estimation described in Gang Li may be performed by mapping the full dimension of element-space into lower dimension of the beam-space through beamforming. The use of a subset of antenna elements as is described for instance in connection with at least Figs. 1-2 may thus be broadly reasonably interpreted as using a first receive beam to receive the radio signal while the antenna array has the first phase center location (p1); Gang Li; Figs. 1-2; Pgs. 1105-1107, Chapters I-III), 	a second receive beam is used to receive the radio signal while the antenna array has the second phase center location (p2) (As can be seen for instance in at least the first paragraph of Chapter I, the estimation described in Gang Li may be performed by mapping the full dimension of element-space into lower dimension of the beam-space through beamforming. The use of a subset of antenna elements as is described for instance in connection with at least Figs. 1-2 may thus be broadly reasonably interpreted as using a second receive beam to receive the radio signal while the antenna array has the second phase center location (p2); Gang Li; Figs. 1-2; Pgs. 1105-1107, Chapters I-III).	Athley further teaches the first receive beam is created only using phase shifts of antenna elements of the antenna array (According to another example, antenna pairs may comprise phase shifters. The receipt of each one of the two mutually different phase center locations (i.e., the first receive beam) may thus be reasonably interpreted as being in at least one receive beam being created by the analog beamforming in the antenna array only using phase shifts of those of the antenna elements that are used to create the at least one receive beam (i.e., the first receive beam); Athley; Figs. 2-7; [0020], [0023], [0041]-[0044]), and 	the second receive beam is created only using phase shifts of antenna elements of the antenna array (According to another example, antenna pairs may comprise phase shifters. The receipt of each one of the two mutually different phase center locations (i.e., the second receive beam) may thus be reasonably interpreted as being in at least one receive beam being created by the analog beamforming in the antenna array only using phase shifts of those of the antenna elements that are used to create the at least one receive beam (i.e., the second receive beam); Athley; Figs. 2-7; [0020], [0023], [0041]-[0044]).	Therefore it would have been obvious for one of ordinary skill in the art at the time of filing to utilize the teachings as in Athley with the teachings as in Gang Li. The motivation for doing so would have been to increase performance by increasing general performance as well as increasing the possibility of performing correct DOA estimations (Athley; [0023]).	Regarding claim 32, Gang Li and Athley teach the limitations of claim 18.	Gang Li further teaches a first receive beam is used to receive the radio signal while the antenna array has the first phase center location (p1) (As can be seen for instance in at least the first paragraph of Chapter I, the estimation described in Gang Li may be performed by mapping the full dimension of element-space into lower dimension of the beam-space through beamforming. The use of a subset of antenna elements as is described for instance in connection with at least Figs. 1-2 may thus be broadly reasonably interpreted as using a first receive beam to receive the radio signal while the antenna array has the first phase center location (p1); Gang Li; Figs. 1-2; Pgs. 1105-1107, Chapters I-III), 	a second receive beam is used to receive the radio signal while the antenna array has the second phase center location (p2) (As can be seen for instance in at least the first paragraph of Chapter I, the estimation described in Gang Li may be performed by mapping the full dimension of element-space into lower dimension of the beam-space through beamforming. The use of a subset of antenna elements as is described for instance in connection with at least Figs. 1-2 may thus be broadly reasonably interpreted as using a second receive beam to receive the radio signal while the antenna array has the second phase center location (p2); Gang Li; Figs. 1-2; Pgs. 1105-1107, Chapters I-III).	Athley further teaches the first receive beam is created using a combination of phase shifts and amplitude tapering of antenna elements of the antenna array (The static excitation amplitude and phase may be selected as uniform. The radio signal may thus be reasonably interpreted as being received in at least one receive beam (i.e., the first receive beam) being created by the analog beamforming in the antenna array using a combination of phase shifts and amplitude tapering of those of the antenna elements that are used to create the at least one receive beam (i.e., the first receive beam); Gang Li; Pg. 1106; Equation 2), and 	the second receive beam is created using a combination of phase shifts and amplitude tapering of antenna elements of the antenna array (The static excitation amplitude and phase may be selected as uniform. The radio signal may thus be reasonably interpreted as being received in at least one receive beam (i.e., the second receive beam) being created by the analog beamforming in the antenna array using a combination of phase shifts and amplitude tapering of those of the antenna elements that are used to create the at least one receive beam (i.e., the second receive beam); Gang Li; Pg. 1106; Equation 2).	Therefore it would have been obvious for one of ordinary skill in the art at the time of filing to utilize the teachings as in Athley with the teachings as in Gang Li. The motivation for doing so would have been to increase performance by increasing general performance as well as increasing the possibility of performing correct DOA estimations (Athley; [0023]).	Regarding claim 34, Gang Li and Athley teach the limitations of claim 18.	Athley further teaches the radio signal is received from a second radio transceiver device (Antenna beams may constitute user specific beams. Such beams may thus be reasonably interpreted as representing signals received from said users (i.e., other devices such as a second radio transceiver device). Furthermore, a person having ordinary skill in the art would find it reasonable to interpret any of the received signals in Athley to have been received from another radio transceiver device such as a second radio transceiver device. They radio signal may thus be broadly reasonably interpreted as being received from a second radio transceiver device; Athley; Fig. 4; [0048]-[0050]), and (Antenna beams may constitute user specific beams. Communication may thus be reasonably interpreted as taking place in the same direction as communications received from the user (i.e., according to the angle of arrival). A beam may thus be broadly reasonably interpreted as being selected according to the angle of arrival such that communication with the second radio transceiver device may be performed using the selected beam; Athley; Fig. 4; [0048]-[0050]).	Therefore it would have been obvious for one of ordinary skill in the art at the time of filing to utilize the teachings as in Athley with the teachings as in Gang Li. The motivation for doing so would have been to increase performance by increasing general performance as well as increasing the possibility of performing correct DOA estimations (Athley; [0023]).
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over GANG LI, et al., “Direction of Arrival Estimation in Time Modulated Linear Arrays With Unidirectional Phase Center motion”, IEEE Transactions on Antennas and Propagation, Vol. 58, No. 4, April 2010, 7 pages (Provided by Applicant, Gang Li hereinafter) and Athley et al. (US 2016/0308279, Athley hereinafter, provided by Applicant) in view of WO 2015/038235 (Raytheon hereinafter, provided by Applicant).	Regarding claim 21, Gang Li and Athley teach the limitations of claim 18.	However, Gang Li and Athley do not specifically disclose the angle of arrival of the radio signal is estimated using a phase difference between measurements as obtained using the first phase center location (p1) and measurements as obtained using the second phase center location (p2).	Raytheon teaches the angle of arrival of the radio signal is estimated using a phase difference between measurements as obtained using the first phase center location (p1) and measurements as obtained using the second phase center location (p2) (The angle of arrival of the radio signal may be estimated using a phase difference between the measurements as obtained using one of the two mutually different phase center locations (i.e., p1 and p2) and the measurements as obtained using the other one of the two mutually different phase center locations (i.e., p1 and p2). The angle of arrival may thus be broadly reasonably interpreted as being estimated using a phase difference between measurements as obtained using the first phase center location (p1) and measurements as obtained using the second phase center location (p2); Raytheon; Fig. 4; [0015]).	Therefore it would have been obvious for one of ordinary skill in the art at the time of filing to utilize the teachings as in Raytheon with the teachings as in Gang Li and Athley. The motivation for doing so would have been to increase performance by using monopulse processing to reduce beam width and increase accuracy (Raytheon; [0002]-[0008], [0013]).
Claim 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over GANG LI, et al., “Direction of Arrival Estimation in Time Modulated Linear Arrays With Unidirectional Phase Center motion”, IEEE Transactions on Antennas and Propagation, Vol. 58, No. 4, April 2010, 7 pages (Provided by Applicant, Gang Li hereinafter) and Athley et al. (US 2016/0308279, Athley hereinafter, provided by Applicant) in view of Minami (US 2010/0123616, provided by Applicant).	Regarding claim 33, Gang Li and Athley teach the limitations of claim 18.	Athley further teaches the antenna array is a two-dimensional antenna array (Each antenna device may comprise on or more antenna elements which may be placed such that they form a one-dimensional array antenna or a two-dimensional array antenna; Athley; [0074]).	Therefore it would have been obvious for one of ordinary skill in the art at the time of filing to utilize the teachings as in Athley with the teachings as in Gang Li. The motivation for doing so would have been to increase performance by increasing general performance as well as increasing the possibility of performing correct DOA estimations (Athley; [0023]).(As can be seen for instance in at least Formulas 5 and 6, the angle of arrival maybe simultaneously estimated in both dimensions; Minami; Figs. 1-2; [0011], [0048]-[0051]).	Therefore it would have been obvious for one of ordinary skill in the art at the time of filing to utilize the teachings as in Minami with the teachings as in Gang Li and Athley. The motivation for doing so would have been to increase performance by enabling the detection of both azimuth angle and elevation angle (Minami; [0011]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC A MYERS whose telephone number is (571)272-0997.  The examiner can normally be reached on Monday - Friday 10:30am to 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 5712722832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/ERIC MYERS/Primary Examiner, Art Unit 2474